

	

		II

		109th CONGRESS

		2d Session

		S. 2627

		IN THE SENATE OF THE UNITED STATES

		

			April 24, 2006

			Mr. Domenici (by

			 request) introduced the following bill; which was read twice and referred to

			 the Committee on Energy and Natural

			 Resources

		

		A BILL

		To amend the Act of August 21, 1935, to extend the

		  authorization for the National Park System Advisory Board, and for other

		  purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the National Park System Advisory

			 Board Reauthorization Act of 2006.

		2.National Park

			 System Advisory BoardSection

			 3 of the Act of August 21, 1935 (16 U.S.C. 463), is amended—

			(1)by striking

			 Sec.

			 3 and inserting the following:

				

					3.National Park

				System Advisory Board

					;

				

			(2)in subsection

			 (a)—

				(A)by striking

			 (a) There is hereby established and inserting the

			 following:

					

						(a)Establishment

							(1)In

				generalThere is

				established

							;

				(B)in the second

			 sentence, by striking The Board shall advise and inserting the

			 following:

					

						(2)PurposeThe

				Board shall

				advise

						;

				(C)in the third

			 sentence, by striking Members of the Board and inserting the

			 following:

					

						(3)Term;

				appointmentMembers of the

				Board

						; 

				(D)by striking the

			 fourth through ninth sentences and inserting the following:

					

						(4)Membership

							(A)In

				generalThe Board shall be comprised of not more than 12 members,

				appointed from among citizens of the United States with a demonstrated

				commitment to the mission of the National Park Service, of whom—

								(i)at least 4

				members shall have outstanding expertise in 1 or more of the fields of history,

				archeology, anthropology, historical or landscape architecture, biology,

				ecology, geology, marine science, or social science;

								(ii)3 members shall

				have outstanding expertise and prior experience in—

									(I)the management of

				National or State parks or protected areas; or

									(II)natural or

				cultural resources management;

									(iii)3 members shall

				have outstanding expertise in any other professional or scientific discipline

				important to the mission of the National Park Service, such as financial

				management, travel and tourism management, recreational use management,

				concessions management, and land use planning or business management;

								(iv)at least 1

				member shall have expertise in, and appreciation for, the historic recreational

				opportunities within units of the National Park System; and

								(v)at least 1 member

				shall be a locally elected official from an area adjacent or within close

				proximity to a unit of the National Park System.

								(B)Geographic

				representationBoard members appointed under subparagraph (A)

				shall be selected to represent various geographic regions, including each of

				the administrative regions of the National Park

				Service.

							;

				(E)in the tenth

			 sentence, by striking The Board shall hold and inserting the

			 following:

					

						(5)MeetingsThe

				Board shall hold

						;

				

				(F)in the eleventh

			 sentence, by striking Any vacancy and inserting the

			 following:

					

						(6)VacanciesAny

				vacancy

						;

				

				(G)in the twelfth

			 sentence, by striking The Board may adopt and inserting the

			 following:

					

						(7)ProceduresThe

				Board may

				adopt

						;

				(H)in the thirteenth

			 sentence, by striking All members and inserting the

			 following:

					

						(8)Compensation

							(A)Travel

				expensesAll

				members

							;

				(I)in the fourteenth

			 sentence, by striking With the exception of travel and per diem as noted

			 above and inserting the following:

					

						(B)No additional

				compensationExcept as provided in subparagraph

				(A)

						;

				(J)in the fifteenth

			 sentence, by striking It shall be the duty of such board and

			 inserting the following:

					

						(9)Duties

							(A)In

				generalIt shall be the duty of the

				Board

							;

				(K)in the sixteenth

			 sentence, by striking Such board shall also and inserting the

			 following:

					

						(B)RecommendationsThe

				Board shall

						; and

				

				(L)in the

			 seventeenth sentence, by striking Such board is and inserting

			 the following:

					

						(C)ConsultationThe

				Board

				is

						;

				(3)in subsection

			 (b)—

				(A)by striking

			 (1) and inserting Advisory Board staff.—; and

				(B)by striking

			 paragraph (2); and

				(4)in subsection

			 (f), by striking 2007 and inserting 2016.

			3.Technical

			 amendmentsThe Act of August

			 21, 1935 (16 U.S.C. 461 et seq.), is amended—

			(1)in section

			 3(c)(1)(D) by striking arrangements. and inserting

			 arrangements,; and

			(2)in the first

			 undesignated subsection of section 4, by inserting (a) before

			 The Secretary.

			

